Exhibit 10.1.a

GREAT PLAINS ENERGY INCORPORATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective April 1, 2000

As Amended and Restated Effective October 1, 2003



--------------------------------------------------------------------------------



 

GREAT PLAINS ENERGY INCORPORATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

This Plan was previously adopted by Kansas City Power & Light Company (KCPL). As
part of a corporate restructuring, the Plan was restated effective October 1,
2001, to reflect a name change from Kansas City Power & Light Company to Great
Plains Energy Incorporated (GPE). The Plan is further amended and restated
effective October 1, 2003.

PREAMBLE

The principal objective of this Supplemental Executive Retirement Plan is to
ensure the payment of a competitive level of retirement income in order to
attract, retain, and motivate selected executives, and to restore benefits which
cannot be paid under the Company's Qualified Pension Plan due to restrictions on
benefits, contributions, compensation, or the like imposed under that plan. The
Company may, but is not required to, set aside funds from time to time to
provide such benefits, and such funds may be held in a separate trust
established for such purpose. This Plan is a successor to the supplemental
executive retirement component of the Company's former Supplemental Executive
Retirement and Deferred Compensation Plan (the "Prior Plan"), which was
effective on November 2, 1993. It shall be effective as to each Participant on
the date he or she becomes a Participant hereunder; provided, however, that the
benefits of those individuals whose employment with the Company or any of its
affiliates terminated prior to April 1, 2000, shall continue to be governed by
the terms of the Prior Plan, and not the terms of this Plan. This Plan
supersedes the supplemental executive retirement component of the Prior Plan and
all similar non-qualified supplemental executive retirement plans that may be in
existence.



--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

1

ARTICLE II

ELIGIBILITY FOR BENEFITS

2

ARTICLE III

AMOUNT AND FORM OF RETIREMENT BENEFITS

3

ARTICLE IV

PAYMENT OF RETIREMENT BENEFITS

8

ARTICLE V

DEATH BENEFITS

8

ARTICLE VI

MISCELLANEOUS

9

 



--------------------------------------------------------------------------------



ARTICLE I

DEFINITIONS

1.1 "Active Participant" means, with respect to a Plan Year, any employee of the
Company (i) who is an officer appointed by the Board of Directors, or (ii) whose
annualized Base Compensation exceeds the limitation imposed by Internal Revenue
Code Section 401(a)(17) and regulations promulgated thereunder, as adjusted from
time to time. For purposes of determining Years of Benefit Service pursuant to
Section 1.9 of this Plan, an employee shall be deemed to have been an Active
Participant with respect to any Plan Year in which he or she was a Participant
for purposes of Sections II, III, IV, and V of the Prior Plan.

1.2 "Basic Plan" means the Great Plains Energy Incorporated Management Pension
Plan. Except as otherwise provided in this Plan, the following terms shall have
the same meaning as set forth in the Basic Plan, as amended from time-to-time:

Actuarial Equivalent

Base Compensation

Early Retirement Date

Normal Retirement Date

Plan Year

Single Life Pension

Years of Credited Service

1.3 "Board of Directors" means the Board of Directors of Great Plains Energy
Incorporated.

1.4 "Committee" means the Nominating & Compensation Committee (or successor to
such Committee) of the Board of Directors.



--------------------------------------------------------------------------------



1.5 "Company" means Great Plains Energy Incorporated or its successor and any
wholly-owned subsidiary that has adopted, and whose employees participate in,
the Basic Plan; provided, however, that for purposes of Section 6.4, "Company"
shall mean Great Plains Energy Incorporated or its successor.

1.6 "Participant" means an individual who has become an Active Participant and
who has not received his or her entire benefit under this Plan; provided,
however, that individuals who were Participants for purposes of Sections II,
III, IV, and V of the Prior Plan as of April 1, 2000, and whose employment with
the Company had not terminated as of that date, shall be Participants in this
Plan on that date.

1.7 "Plan" means this Great Plains Energy Incorporated Supplemental Executive
Retirement Plan.

1.8 "Surviving Spouse" means a Participant's surviving spouse who is eligible to
receive a surviving spouse's benefit under the Basic Plan.

1.9 "Years of Benefit Service" means Years of Credited Service (including
fractions thereof) during which an employee is an Active Participant, except as
otherwise provided in Section 3.6, below.

ARTICLE II

ELIGIBILITY FOR BENEFITS

2.1 Except as provided in Sections 2.2 and 3.4, below, each Participant shall be
eligible to receive a supplemental retirement benefit under this Plan beginning
as soon as is practicable after the Participant terminates employment with the
Company.

2.2 Notwithstanding any provision of this Plan to the contrary, the terms of
this Plan and all subsequent amendments hereto shall not affect the rights and
benefits of any person who



--------------------------------------------------------------------------------



is not an employee of the Company on or after April 1, 2000. The rights and
benefits, if any, of such former employees (or spouses or beneficiaries of said
former employees) shall continue to be governed by the terms of the Prior Plan
as in effect on their date of termination, death, total disability, or
retirement, whichever first shall have occurred.

ARTICLE III

AMOUNT AND FORM OF RETIREMENT BENEFITS

3.1 Normal Retirement. A Participant's monthly supplemental retirement benefit
payable under the Plan as a Single Life Pension at the Participant's Normal
Retirement Date shall be made up of the sum of two portions, the first of which
is described in Paragraph (a) and the second of which is described in Paragraph
(b) of this Section.

(a) The first of those portions shall make up for the difference between an
accrual rate of two percent (2%) and an accrual rate of one and two-thirds
percent (1 2/3%) under the Basic Plan for each of an Active Participant's Years
of Benefit Service.

(b) The second portion shall make up for the benefit otherwise lost to an Active
Participant under the Basic Plan due to:

(i) compensation deferred under the Great Plains Energy Incorporated
Nonqualified Deferred Compensation Plan, or under Section VI of the Prior Plan,

(ii) any amounts disregarded under the Basic Plan pursuant to the provisions of
Internal Revenue Code Sections 401(a)(17), 415, or similar provisions
restricting the amount of compensation or benefits that may be considered under
plans qualified pursuant to Internal Revenue Code Section 401(a), and



--------------------------------------------------------------------------------



(iii) any forfeiture of benefits under the Basic Plan due to lack of vesting,
but only to the extent the forfeiture reduces the amount to be paid under
Subparagraph (b)(1) of Section 3 of the Restated Severance Agreement entered
into by the Company and the Active Participant.

3.2 Benefits Payable Prior to Normal Retirement Date. In the event a Participant
terminates employment with the Company before reaching his or her Normal
Retirement Date, the monthly supplemental retirement benefit payable under the
Plan shall be determined by computing the monthly retirement benefit necessary
to make up for the difference in accrual rates described in Paragraph 3.1(a),
for the benefit otherwise lost to the Participant due to the factors described
in Paragraph 3.1(b), and for the difference between computations of monthly
salary using computation periods of more than thirty-six (36) consecutive months
rather than of thirty-six (36) consecutive months, reduced to reflect the early
payment of the benefit and the Participant's younger age in the same
circumstances and to the same extent as the Single Life Pension under the Basic
Plan is reduced to reflect these factors. The result is that:

(a) There shall be no early retirement reduction factor applied to the
retirement benefit of a Participant who has satisfied all of the requirements
set forth in the Basic Plan for the Rule of 85 early retirement benefit,

(b) The Basic Plan's early retirement reduction factor of one quarter of
one-percent (.25%) per month shall apply to the retirement benefit of a
Participant who does not satisfy all of the requirements set forth in the Basic
Plan for the Rule of 85 early retirement benefit, and whose employment with the
Company terminates on or after his or her Early Retirement Date, and



--------------------------------------------------------------------------------



(c) For the retirement benefit of a Participant who terminates employment with
the Company before his or her Early Retirement Date, and without satisfying all
of the requirements set forth in the Basic Plan for the Rule of 85 early
retirement benefit, no early retirement subsidy of any kind shall apply.

3.3 Disability Retirement. A Participant whose employment with the Company
terminates due to a total disability for which the Participant is eligible to
receive benefits under the Company's Long-Term Disability Plan shall then be
eligible for a supplemental retirement benefit. The supplemental retirement
benefit shall be determined in accordance with Sections 3.1 and 3.2, except that
his or her Years of Benefit Service shall include the period from the date of
disability to the Participant's Normal Retirement Date. In no event shall Years
of Credited Service or Benefit Service in excess of 30 be considered.

3.4 Form of Payment. The Participant may elect the form in which benefits under
the Plan are to be paid from the forms set forth in this Section, the value of
each of which shall be the Actuarial Equivalent of the value of each of the
others. Payment shall be made, in the case of a lump sum payment, or shall
begin, in the case of a pension, in accordance with the Participant's election
made as provided in Section 3.5.

(a) Lump Sum Payment. This form provides the Participant with a one-time, single
sum payment of the Participant's entire benefit under the Plan.

(b) Single Life Pension. A Single Life Pension pays the Participant a monthly
pension only for as long as the Participant lives.

(c) Single Life Pension with 60 Months Guaranteed. A Single Life Pension with
60 Months Guaranteed pays a monthly benefit for as long as the Participant
lives. If



--------------------------------------------------------------------------------



the Participant dies before receiving 60 monthly payments, the Participant's
beneficiary receives them for the remainder of the 60 months that were
guaranteed.

(d) Single Life Pension with 120 Months Guaranteed. A Single Life Pension with
120 Months Guaranteed pays the Participant a monthly benefit for as long as the
Participant lives. If the Participant dies before receiving 120 monthly
payments, the Participant's beneficiary receives them for the remainder of the
120 months that were guaranteed.

(e) 100%, 75%, 66 2/3%, 50%, 33 1/3% and 25% Joint Pensions. A 100%, 75%,
66 2/3%, 50%, 33 1/3% or 25% Joint Pension pays the Participant a monthly
benefit for as long as the Participant lives. If the Participant's spouse is
living when the Participant dies, he or she receives a monthly pension equal to
100%, 75%, 66 2/3%, 50%, 33 1/3% or 25%, respectively, of the monthly pension
the Participant received, for as long as he or she lives. If the Participant is
not married as of the date the Participant's pension commences, it will be paid
to the Participant as a Single Life Pension. The term "spouse," as used in this
form, means the person to whom the Participant is married on the date the
Participant's pension commences.

3.5 Election of Form and Timing. A new Active Participant in the Plan shall,
within sixty (60) days of the date he or she becomes a Participant, elect the
form in which he or she wishes the benefit under the Plan to be paid, and
whether payment is to be made as soon as is practicable after termination of
employment with the Company and, if not, the anniversary of termination when
payment is to be made. A Participant in the Plan as of April 1, 2000, shall make
these elections no later than April 15, 2000. If such a Participant terminates
employment with the Company within one (1) year of the date the election form is
filed with the Company,



--------------------------------------------------------------------------------



the election shall have no effect, and the Participant's benefit under the Plan
will be paid in the form of a Single Life Pension, if the Participant is then
single, or in the form of a 50% Joint Pension, with the Participant's spouse as
the survivor, if the Participant is then married.

3.6 Chief Executive Officer Benefits. Notwithstanding any provision of this Plan
to the contrary, the benefits of individuals who are, or have been, employed in
the position of Chief Executive Officer of the Company shall be determined in
accordance with the following Paragraphs:

(a) In the case of a person who has served at least ten (10) years in the
position of Chief Executive Officer of the Company, the two percent (2%) accrual
rate referred to in Paragraph 3.1(a) shall be three percent (3%), and no early
retirement reduction factor shall be applied. In no event shall the sum of the
accrual rates used to determine a Participant's retirement benefits under the
Basic Plan and this Plan exceed sixty percent (60%), so for a Participant who is
eligible for the special benefit for Chief Executive Officers described in the
first sentence of this Paragraph (a), the maximum number of Years of Benefit
Service taken into account shall be twenty (20).

(b) In the case of a person who is employed in the position of Chief Executive
Officer of Great Plains Energy Incorporated on September 30, 2003, the term
"Base Compensation," as defined in Section 1.2, shall be deemed to include
compensation paid to such person by the Company from January 1, 2004, through
June 30, 2005, at an annualized rate equivalent to such person's annualized Base
Compensation as of December 31, 2003. In addition, the Participant described in
the first sentence of this Paragraph (b) shall be deemed to have accrued thirty
(30) Years of Benefit Service as of the date such individual terminates
employment with the Company.



--------------------------------------------------------------------------------



(c) The person who is employed in the position of Chief Executive Officer of
Great Plains Energy Incorporated on October 1, 2003, shall be credited with two
(2) Years of Benefit Service, as defined in Section 1.9, for each Year of
Credited Service (including fractions thereof) during which such person is an
Active Participant. In no event, however, shall the number of Years of Benefit
Service taken into account under this Plan exceed thirty (30).

ARTICLE IV

PAYMENT OF RETIREMENT BENEFITS

4.1 Supplemental retirement benefits payable in accordance with Article III
shall commence as provided in Section 2.1, and shall continue to be paid as
required by the form in which the Participant's benefit is paid.

ARTICLE V

DEATH BENEFITS

5.1 If a Participant dies before supplemental retirement benefit payments
commence under this Plan, the Participant's Surviving Spouse shall receive a
pre-retirement survivor annuity under the Plan. The amount of the pre-retirement
survivor annuity payable under this Plan shall be equal to the amount of the
qualified pre-retirement survivor annuity determined under the Basic Plan, but
calculated by substituting the amount of the Participant's supplemental
retirement benefit determined under Article III for the amount of the
Participant's benefit under the Basic Plan.



--------------------------------------------------------------------------------



5.2 A Surviving Spouse's benefit under Section 5.1 shall be payable monthly; its
duration shall be the same as that of the qualified pre-retirement survivor
annuity payable under the Basic Plan.

ARTICLE VI

MISCELLANEOUS

6.1 The Board of Directors may, in its sole discretion, terminate, suspend, or
amend this Plan at any time or from time-to-time, in whole or in part. However,
no amendment or suspension of the Plan shall affect a Participant's right or the
right of a Surviving Spouse to benefits accrued up to the date of any amendment
or termination, payable at least as quickly as is consistent with the
Participant's election made as provided in Section 3.5. In the event the Plan is
terminated, the Committee will continue to administer the Plan until all amounts
accrued have been paid.

6.2 Nothing contained herein shall confer upon any Participant the right to be
retained in the service of the Company, nor shall it interfere with the right of
the Company to discharge or otherwise deal with Participants without regard to
the existence of this Plan.

6.3 Neither the Committee nor any member of the Board of Directors nor any
officer or employee of the Company shall be liable to any person for any action
taken or omitted in connection with the administration of the Plan unless
attributable to his or her own fraud or willful misconduct; nor shall the
Company be liable to any person for any such action unless attributable to fraud
or willful misconduct on the part of a director, officer or employee of the
Company.

6.4 This Plan is unfunded, and constitutes a mere promise by the Company to make
benefit payments in the future. The right of any Participant or Surviving Spouse
to receive a



--------------------------------------------------------------------------------



distribution under this Plan shall be an unsecured claim against the general
assets of the Company. The Company may choose to establish a separate trust (the
"Trust"), and to contribute to the Trust from time to time assets that shall be
held therein, subject to the claims of the Company's creditors in the event of
the Company's insolvency, until paid to Plan Participants and Surviving Spouses
in such manner and at such times as specified in the Plan. It is the intention
of the Company that such Trust, if established, shall constitute an unfunded
arrangement, and shall not affect the status of the Plan as an unfunded Plan for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended. The Trustee of the Trust shall invest the Trust assets, unless the
Committee, in its sole discretion, chooses either to instruct the Trustee as to
the investment of Trust assets or to appoint one or more investment managers to
do so.

6.5 To the maximum extent permitted by law, no benefit under the Plan shall be
assignable or subject in any manner to alienation, sale, transfer, claims of
creditors, pledge, attachment, or encumbrances of any kind.

6.6 Any amounts payable hereunder to any person under legal disability or who,
in the judgment of the Committee, is unable properly to manage his or her
financial affairs, may be paid to the legal representative of such person or may
be applied for the benefit of such person in any manner which the Committee may
select.

6.7 The Plan shall be administered by the Committee or its designee, which may
adopt rules and regulations to assist it in the administration of the Plan.

6.8 A request for a Plan benefit shall be filed with the Chairperson of the
Committee or his or her designee, on a form prescribed by the Committee. Such a
request, hereinafter referred to as a "claim," shall be deemed filed when the
executed claim form is received by the Chairperson of the Committee or his or
her designee.



--------------------------------------------------------------------------------



The Chairperson of the Committee or his or her designee shall decide such a
claim within a reasonable time after it is received. If a claim is wholly or
partially denied, the claimant shall be furnished a written notice setting
forth, in a manner calculated to be understood by the claimant:

(a) The specific reason or reasons for the denial;

(b) A specific reference to pertinent Plan provisions on which the denial is
based;

(c) A description of any additional material or information necessary for the
claimant to perfect the claim, along with an explanation of why such material or
information is necessary; and

(d) Appropriate information as to the steps to be taken if the claimant wishes
to appeal his or her claim, including the period in which the appeal must be
filed and the period in which it will be decided.

The notice shall be furnished to the claimant within 90 days after receipt of
the claim by the Chairperson of the Committee or his or her designee, unless
special circumstances require an extension of time for processing the claim. No
extension shall be for more than 90 days after the end of the initial 90-day
period. If an extension of time for processing is required, written notice of
the extension shall be furnished to the claimant before the end of the initial
90-day period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which a final decision will be
rendered.

If a claim is denied, in whole or in part, the claimant may appeal the denial to
the full Committee, upon written notice to the Chairperson thereof. The claimant
may review documents pertinent to the appeal and may submit issues and comments
in writing to the Committee. No



--------------------------------------------------------------------------------



appeal shall be considered unless it is received by the Committee within 90 days
after receipt by the claimant of written notification of denial of the claim.
The Committee shall decide the appeal within 60 days after it is received.
However, if special circumstances require an extension of time for processing, a
decision shall be rendered as soon as possible, but not later than 120 days
after the appeal is received. If such an extension of time for deciding the
appeal is required, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The Committee's decision
shall be in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, and specific references
to the pertinent Plan provisions upon which the decision is based.

6.9 Each Participant shall receive a copy of the Plan and, if a Trust is
established pursuant to Section 6.4, the Trust, and the Company shall make
available for inspection by any Participant a copy of any rules and regulations
used in administering the Plan.

6.10 If any contest or dispute shall arise as to amounts due to a Participant
under this Plan, the Company shall reimburse the Participant, on a current
basis, all legal fees and expenses incurred by the Participant in connection
with such contest or dispute; provided, however, that in the event the
resolution of any such contest or dispute includes a finding denying the
Participant's claims, the Participant shall be required immediately to reimburse
the Company for all sums advanced to the Participant hereunder.

6.11 This Plan is binding on the Company and will bind with equal force any
successor of the Company, whether by way of purchase, merger, consolidation or
otherwise.

6.12 If a court of competent jurisdiction holds any provision of this Plan to be
invalid or unenforceable, the remaining provisions of the Plan shall continue to
be fully effective.



--------------------------------------------------------------------------------



6.13 To the extent not superseded by the laws of the United States, this Plan
shall be construed according to the laws of the State of Missouri.